Citation Nr: 0918113	
Decision Date: 05/14/09    Archive Date: 05/21/09

DOCKET NO.  06-18 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.  

2.  Entitlement to service connection for a left knee 
disability.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
July 1979 to August 1982.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in August 2005 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

The Veteran, on his substantive appeal form received in June 
2006, requested a personal hearing at the prison facility 
where he was incarcerated, if permitted.  In an August 2006 
letter, the RO informed him that a hearing would not be 
scheduled unless he was able to report to a VA RO, as there 
were no provisions to conduct hearings elsewhere.  He did not 
respond.  


FINDINGS OF FACT

1.  A chronic right knee disability was not affirmatively 
shown to have been present during active duty; degenerative 
changes of the right knee by X- ray were not manifest to a 
compensable degree within one year of separation from active 
duty; a right knee disability, first diagnosed after service 
beyond the one-year presumptive period, is unrelated to a 
disease, injury, or event of active service origin.  

2.  A chronic left knee disability was not affirmatively 
shown to have been present during active duty; degenerative 
changes of the left knee by X- ray were not manifest to a 
compensable degree within one year of separation from active 
duty; a left knee disability, first diagnosed after service 
beyond the one-year presumptive period, is unrelated to a 
disease, injury, or event of active service origin.  




CONCLUSIONS OF LAW

1.  A right knee disability was not incurred in or aggravated 
by active service, and right knee degenerative changes may 
not be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2008).  

2.  A left knee disability was not incurred in or aggravated 
by active service, and left knee degenerative changes may not 
be presumed to have been incurred in service.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2008).  


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information 
and evidence VA will obtain, and which information and 
evidence the claimant is expected to provide.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in December 2004 and March 2006.  The notice 
included the type of evidence needed to substantiate the 
claims of service connection, namely, evidence of an injury 
or disease or event, causing an injury or disease, during 
service; evidence of current disability; and evidence of a 
relationship between the current disability and the injury or 
disease or event, causing an injury or disease, during 
service.  The Veteran was notified that VA would obtain 
service records, VA records, and records of other Federal 
agencies and that he could submit other records not in the 
custody of a Federal agency, such as private medical records 
or with his authorization VA would obtain any such records on 
his behalf.  The notice included the elements of a service 
connection claim except for the effective date of a claim and 
for the degree of disability assignable. 

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and of Dingess v. Nicholson, 
19 Vet. App. 473 (notice of the elements of the claim, except 
for the effective date of a claim and for the degree of 
disability assignable).  

To the extent that the VCAA notice, pertaining to the 
provisions for the effective date of the claim and for the 
degree of disability assignable, was provided after the 
initial adjudication, the timing of the notice did not comply 
with the requirement that the notice must precede the 
adjudication.  In any case, as the claims are denied, no 
effect date or disability rating can be assigned as a matter 
of law, so there can be no possibility of any prejudice to 
the Veteran with respect to the limited timing defect in the 
VCAA notice.  



Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The Veteran was offered the 
opportunity for a personal hearing, but he was incarcerated 
and there were no provisions available to conduct a hearing 
at the prison facility (as he was informed in August 2006).  
The RO obtained the service treatment records, as well as 
records from the prison facility and Dr. J.P., as identified 
by the Veteran.  There were no records available from United 
Regional Healthcare, which were also identified by the 
Veteran, and he was notified of the negative response from 
that provider.  The Veteran himself submitted numerous 
records from the prison facility.  He has not identified any 
additional records for the RO to obtain on his behalf.  

Further, VA has conducted medical inquiry in an effort to 
substantiate the Veteran's claims.  38 U.S.C.A. § 5103A(d).  
He was afforded a VA examination in October 2007, 
specifically to evaluate the nature and etiology of the knee 
conditions.  

As there is no indication of the existence of additional 
evidence to substantiate the claims, the Board concludes that 
no further assistance to the Veteran in developing the facts 
pertinent to the claims is required to comply with the duty 
to assist.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

If a veteran served 90 days or more on active duty, service 
incurrence will be presumed for certain chronic diseases, 
including arthritis, if manifest to a compensable degree 
within the year after active service.  38 U.S.C.A. § 1112; 
38 C.F.R. §§ 3.307, 3.309.



For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

The Veteran contends that his knee problems began during his 
period of service from July 1979 to August 1982 and have 
continued ever since then.  He asserts that he did not have 
one knee complaint prior to service but that during service 
his job, in frequently climbing fuel trucks without ladders 
and slamming his knees against the side, resulted in knee 
injuries that progressively worsened for more than 20 years 
until the present.  He states that his current degenerative 
bilateral knee condition is what is to be expected after such 
a long period of chronic knee problems.  He maintains that 
there is no other explanation for his current conditions 
other than the injuries documented during service.  

The Veteran's Certificate of Release or Discharge from Active 
Duty (DD Form 214) indicates that his military occupational 
specialty was a petroleum supply specialist.  His service 
treatment records show that in February 1980 he complained of 
injury to the right knee.  The impression was bruised patella 
with a small amount of swelling.  He was advised to use hot 
soaks, to take pain medication as needed, and to avoid 
physical therapy or running for two weeks.  In May 1980, he 
complained of a left knee injury.  He indicated that he awoke 
to discover that his knee hurt while he walked and that the 
pain was in the patella.  He was given the same advice as he 
had been given in February 1980 regarding the right knee, but 
with a profile of one week.  

Eight days later in May 1980, he complained that his left 
knee was inflamed with pain while running the previous day.  
There was no edema on examination and pain was noted at the 
superior medial portion of the patella, where there was a 
scar from an old injury.  His profile was extended for one 
week.  In March 1981, the Veteran was seen for a right knee 
complaint.  It was noted that he had had a recurrent problem 
for about a year, unrelated to any single injury.  His 
current problem began the previous day while playing 
basketball.  On examination, there was full range of motion 
and no edema.  The impression was stable joint.  In June 
1982, the Veteran complained of right knee pain following 
basketball.  On examination, there was full range of motion 
and no effusion or laxity.  The assessment was soft tissue 
injury, and the plan was for an Ace wrap, hot soaks, pain 
medication, and no physical therapy or running for three 
days.  At the time of a separation physical examination in 
July 1982, the lower extremities were evaluated as normal, 
and no scars were noted.  On a report of medical history at 
that time, the Veteran denied a knee problem.  He was 
discharged from service in August 1982.  

After service, there were no complaints or findings pertinent 
to the knees until 2003.  Medical records obtained through 
the Texas Department of Criminal Justice show that on a 
physical examination conducted in June 2002, the Veteran's 
lower extremities were evaluated as within normal limits.  
Then, in October 2003, he complained of knee pain and 
reported a history of injury in the military.  He requested 
special boots.  In December 2003, he complained of bilateral 
knee pain, and X-rays of both knees revealed no evidence of 
trauma, degenerative change, effusion, foreign bodies, or 
other soft tissue abnormalities.  In September 2004, he was 
seen with a complaint of having fallen down stairs with knee 
pain.  There was no instability or effusion.  There was minor 
crepitus.  The assessment was chronic knee pain and the 
Veteran was given knee exercises.  In October 2004, he 
requested a refill of Naproxen for knee pain.  He continued 
to have knee problems, for which he evidently took Naproxen.  



In July 2006, the Veteran reported left knee pain since 1982, 
when he claimed to have injured his knee in the military.  
The lower extremities were clinically evaluated as normal.  
Subsequent X-rays of the left knee in July 2006 were within 
normal limits.  

The Veteran requested to see a joint specialist as he 
continued to have problems in both knees, particularly when 
climbing stairs or bending his knees.  Later in July 2006, he 
reported that his knee pain was chronic, with the left knee 
worse than the right knee, with episodes of swelling, which 
he related had persisted since 1980.  He also indicated that 
his knee locked up periodically.  Examination showed a minor 
Drawer's sign on the left.  The assessment was left knee 
pain, rule out meniscal pathology.  In August 2006, edema was 
noted in both knees.  In November 2006, there was small 
effusion in the right knee, and the assessment was knee pain.  
The assessment in December 2006 was rule out meniscus injury 
on the right with arthritic changes.  X-rays of the right 
knee in that month were reportedly negative.  In January 
2007, X-rays of the left knee showed minimal degenerative 
spurring (hypertrophic lipping) about the posterior inferior 
aspect of the patella.  X-rays of the right knee at that time 
showed minimal arthritic changes (hypertrophic change) about 
the posterior inferior aspect of the patella.  Subsequently, 
in January 2007, an MRI of the left knee showed a small 
amount of joint effusion, mild patellar tilt, and edema along 
the medial collateral ligament compatible with a type I 
sprain to the medial collateral ligament.  

Records in February 2007 indicate diagnoses of bilateral knee 
patellofemoral syndrome and chondromalacia, left worse than 
right.  The Veteran underwent a left knee arthroscopy in May 
2007.  There were normal X-rays of the left knee in June 
2007.  An MRI of the right knee in June 2007 showed a small 
to moderate amount of joint effusion, mild medial 
subcutaneous soft tissue swelling, and a Baker's cyst.  The 
diagnosis in July 2007 was right knee patellofemoral 
syndrome, and the right knee received an injection.  

At the time of an October 2007 VA examination, the diagnosis 
was bilateral patellofemoral syndrome.  

Although the service treatment records document complaints 
with regard to both knees on five occasions (the right knee 
more so than the left knee), the service records lack the 
documentation of the combination of manifestations sufficient 
to identify a chronic right or left knee disability and 
sufficient observation to establish chronicity during 
service.  For example, the Veteran was seen only on two 
occasions - both in May 1980 - for the left knee, and there 
were no other complaints or diagnosis referable to that knee 
for the duration of service.  Regarding the right knee, he 
was seen once each in 1980, 1981, and 1982, but received a 
different diagnosis each time of bruised patella, stable 
joint, and soft tissue injury.  Even though the Veteran had 
reported in March 1981 that he had had a recurrent right knee 
problem for about a year, he was not found to have a chronic 
disability.  Rather, he was diagnosed with a stable joint.  
Significantly, there was no complaint or diagnosis of a knee 
condition at the time of the separation physical examination 
in July 1982.  As chronicity in service is not adequately 
supported by the service treatment records, then a showing of 
continuity of symptomatology after service is required to 
support the claim.

The Board, as fact finder, must determine the probative value 
or weight of the Veteran's statements, in deciding whether 
there is continuity of symptomatology.

After service, the evidence against continuity of 
symptomatology shows that, from the medical records from the 
Texas Department of Criminal Justice, a knee condition was 
first documented in 2003, more than 20 years after service 
discharge.  The absence of continuity of complaints of a knee 
condition from 1982 to 2003 interrupts continuity and is 
persuasive evidence against continuity of symptomatology.  
38 C.F.R. § 3.303(b); Maxson v. West, 12 Vet. App. 453, 459 
(1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (It was proper to consider the veteran's 
entire medical history, including a lengthy period of absence 
of complaints.).  



In balancing the lay evidence of the Veteran's statements 
against the absence of medical evidence of continuity of 
symptomatology, the Board finds that the evidence against 
continuity is more credible than the Veteran's statements of 
continuity.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. 
Cir. 2006) (absence of medical documentation may go to the 
credibility and weight of veteran's testimony, but the lack 
of such evidence does not, in and of itself, render the lay 
testimony incredible).  

The Board is not holding that corroboration by medical 
evidence is required, but the Board can weigh the absence of 
medical evidence against the lay evidence of record.  
Buchanan v. Nicholson, 451 F3d 1331 (2006). 

For this reason, the preponderance of the evidence is against 
the claim of service connection for a right knee disability 
and a left knee disability based on continuity of 
symptomatology under 38 C.F.R. § 3.303(b).

On the question of whether service connection for a right 
knee disability and a left knee disability may be granted on 
the basis that the disability was first diagnosed after 
service, considering all the evidence, including that 
pertinent to service under 38 C.F.R. § 3.303(d), after 
service, there is no diagnosis of a knee disability until 
2003.  

As the record now stands, there is no satisfactory proof that 
the Veteran currently has a knee disability, either right or 
left, that is related to disease, injury, or event of active 
service origin.  As noted, service treatment records document 
isolated knee complaints, and current medical records show 
diagnoses of right knee and left knee patellofemoral syndrome 
and chondromalacia.  The Veteran was afforded a VA 
examination in October 2007 to determine whether there was an 
etiological relationship between the current diagnoses and 
the occasional knee complaints during service.  



The VA examiner expressed the opinion with rationale, after 
reviewing the record, that the bilateral knee conditions were 
less likely as not caused by or a result of military service.  
She concluded that the treatment for knee complaints in 
service was not indicative of a chronic condition and that 
there were no abnormal findings on the discharge physical 
examination.  She also referenced post-service treatment that 
corresponded to a basketball injury and fall down the stairs.  
These findings have not been refuted by any other medical 
evidence in the file.  

Further, radiological evidence initially showing degenerative 
changes in both knees in January 2007 is well beyond the one-
year presumptive period, that is, the year following the date 
of separation from military service in August 1982, for such 
a condition as a chronic disease under 38 U.S.C.A. §§ 1112, 
1137 and 38 C.F.R. §§ 3.307, 3.309.

While bilateral knee conditions were first documented after 
service, beyond the one-year presumptive period for the 
manifestation of a knee disability as a chronic disease, 
there is no competent medical evidence that links the current 
right knee disability and left knee disability to an injury 
or disease of service origin.  38 C.F.R. § 3.304(d).  

As for the Veteran's statements attributing his current 
bilateral knee problems to his period of active service, 
although he is competent to describe such symptoms as pain, 
his diagnosed knee disabilities are not conditions under case 
law where lay observation has been found to be competent.  
Thus, the determination as to whether the bilateral knee 
condition was present during active service or is related to 
an injury or disease of service origin therefore is medical 
in nature, that is, not capable of lay observation.  See 
Savage v. Gober, 10 Vet. App. 488, 498 (1997) (on the 
question of whether the veteran has a chronic condition since 
service, the evidence must be medical unless it relates to a 
condition as to which, under case law, lay observation is 
competent); Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay 
testimony is competent to establish the presence of 
observable symptomatology, where the determination is not 
medical in nature and is capable of lay observation).

Where as here, the questions involve a medical diagnosis, not 
capable of lay observation, and of medical causation, where a 
lay assertion on medical causation is not competent evidence, 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993), competent 
medical evidence is required to substantiate the claims.

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis or opinion.  38 
C.F.R. § 3.159.  As a lay person, the Veteran is not 
qualified through education, training, and expertise to offer 
a medical diagnosis or an opinion on medical causation.  For 
these reasons, the Board rejects the Veteran's statements as 
competent evidence to substantiate the claims that his 
current right knee disability and left knee disability, first 
documented many years after service, are related to his 
period of service. 

As the Board may consider only independent medical evidence 
to support its findings on questions of a medical diagnosis, 
not capable of lay observation, and of medical causation, and 
as there is no favorable competent medical evidence to 
support the claims of service connection for a right knee 
disability and a left knee disability, and as a VA examiner 
expressed an unrebutted opinion that it was less likely than 
likely that the Veteran's current bilateral knee condition 
was present during service, the preponderance of the evidence 
is against the claims and the benefit-of-the-doubt standard 
of proof does not apply.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for a right knee disability is denied.  

Service connection for a left knee disability is denied.  


____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


